Exhibit 10.5

 

AMENDMENT TO
PHANTOM STOCK AND PERFORMANCE AWARDS

 

The Phantom Stock Agreement between Duke Energy Corporation and James E. Rogers
dated April 4, 2006, and the Performance Award Agreement between Duke Energy
Corporation and James E. Rogers dated April 4, 2006 (the “Agreements”) are
amended, effective August 26, 2008, as follows:

 

1.             A new Section 11 is added to the Agreements as follows:

 

“Section 11.  Compliance with Section 409A.  Notwithstanding anything contained
in this Agreement to the contrary:

 

(a)           Payment of the award shall occur no later than 30 days after the
payment date or event specified in Section 5, or such later date as provided in
Section 11(c).

 

(b)           Payment of Dividend Equivalents described in Section 4 shall occur
no later than the end of the calendar year in which they are paid with respect
to the Common Stock.

 

(c)           This Section 11(c) applies in the event that the award is paid as
a result of the termination of Grantee’s continuous employment by the Company
(including Subsidiaries):

 

(i)            The phrase “termination of Grantee’s continuous employment” or
words or phrases of similar import shall mean the Grantee’s “separation from
service” with the Company and its Subsidiaries within the meaning of
Section 409A of the Code.  In this regard, the Company and the Grantee shall
take all steps necessary (including with regard to any post-termination services
by the Grantee) to ensure that any termination of employment under this
Agreement constitutes a “separation from service”.

 

(ii)           If the Grantee is a “specified employee” on his separation from
service, as determined under the Company’s policy for identifying specified
employees, then to the extent required in order to comply with Section 409A of
the Code, any amount payable under this Agreement that constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code and that is
payable as a result of a separation from service shall be paid within 30 days
after the first business day that is more than six months after the date of his
separation from service (or, if the Grantee dies during such six-month period,
within 30 days after the Grantee’s death).

 

--------------------------------------------------------------------------------


 

(d)           It is intended that the Agreement comply with the requirements of
Section 409A of the Code.  This Agreement shall be construed, administered, and
governed in a manner that effects such intent, and the Company shall not take
any action that would be inconsistent with such intent.  The Grantee consents to
any amendment of this Agreement as the Company may reasonably make in
furtherance of such intention, and the Company shall promptly provide, or make
available to, the Grantee a copy of such amendment.  Although the Company shall
use its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of the benefits provided under
this Agreement is not warranted or guaranteed.  Neither the Company, its
affiliates, nor their respective directors, officers, employees or advisers
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by the Grantee or other taxpayer as a result of the Agreement.”

 

2.             Except as explicitly set forth herein, the Agreements will remain
in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this amendment to the
Agreements as of the day and year first above written.

 

 

DUKE ENERGY CORPORATION

 

 

 

 

 

/s/Ann Maynard Gray

 

By:

Ann Maynard Gray

 

Title:

Lead Director

 

 

 

 

 

/s/James E. Rogers

 

James E. Rogers

 

2

--------------------------------------------------------------------------------